UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1055


DWIGHT NICHOLS,

                    Plaintiff - Appellant,

             v.

PROFESSIONAL FORECLOSURE CORPORATION OF VIRGINIA;
NATIONSTAR MORTGAGE, LLC, d/b/a Mr. Cooper; THE BANK OF NEW
YORK MELLON TRUST COMPANY, N.A., not in its individual capacity but
solely as trustee on behalf of the FDIC 2013-R2 Asset Trust; CHICAGO TITLE
INSURANCE COMPANY,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:18-cv-00256-AWA-RJK)


Submitted: April 20, 2021                                         Decided: April 23, 2021


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwight Nichols, Appellant Pro Se. Dennis Kyle Deak, TROUTMAN PEPPER
HAMILTON SANDERS LLP, Raleigh, North Carolina; Lisa Hudson Kim, KAUFMAN &
CANOLES, PC, Virginia Beach, Virginia; Lisa Marie Ernest, FIDELITY NATIONAL
LAW GROUP, Vienna, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwight Nichols appeals the district court’s order dismissing his second amended

complaint alleging fraud in connection with his mortgage contract as time-barred. We have

reviewed the record and find no reversible error. Nichols asserts that $150,000 was

deposited into his bank account in 2006 for a mortgage for which he did not apply. A

person of ordinary prudence exercising due diligence would have known in 2006 that some

fraud may have occurred. Thus, Nichols’ complaint, filed in 2018, is barred by Virginia’s

two-year statute of limitations. * See Va. Code Ann. § 8.01-243(A); Schmidt v. Household

Fin. Corp., 661 S.E. 2d 834, 838-39 (Va. 2008). Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court. Nichols v.

Prof. Foreclosure Corp., No. 2:18-cv-00256-AWA-RJK (E.D. Va. Jan. 3, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                   AFFIRMED




       *
           We reject Nichols’ assertion that the district court lacked diversity jurisdiction.